— Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board dated October 25, 1978, which affirmed an order of the State Division of Human Rights dated June 6, 1977, which found that petitioners had committed an unlawful discriminatory practice. Petition granted, order annulled, on the law, without costs or disbursements, and the complaint charging an unlawful discriminatory practice is dismissed. There is no evidence to support the determination that the refusal of the Sullivans (the contract vendors) to modify the executed contract of sale to increase the time for the contract vendees to obtain a mortgage commitment was "because of the race, creed, color [or] national origin” (Executive Law, § 296, subd 5, par [a], cl [1]) of one of the two contract vendees, or because the vendees were a "mixed couple”. Moreover, the respondent State Division of Human Rights was in error in finding that *947petitioner Eckhardt, the attorney for the Sullivans, “aided and abetted the aforesaid discriminatory acts” of the Sullivans merely because he conveyed to the attorney for the contract vendees the refusal of his clients to modify the contract of sale (see Hahn v Wylie, 54 AD2d 629; Gifford v Harley, 62 AD2d 5). Damiani, J. P., Titone, Cohalan and O’Connor, JJ., concur.